              Case 1:19-cv-01874-MN Document 16 Filed 10/21/19 Page 1 of 3 PageID #: 219



                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                              )
         In re:                                               )    Chapter 11
                                                              )
         Zohar III, Corp., et al.,1                           )    Case No. 18-10512 (KBO)
                                                              )
                                             Debtors.         )    Jointly Administered
                                                              )
                                                              )
         Lynn Tilton, et al.,                                 )    Case No. 19-1874 (MN)
                                                              )
                                             Appellants,      )
                                                              )
         v.                                                   )
                                                              )
         Zohar III, Corp., et al.,                            )
                                                              )
                                             Appellees.       )

                                               STIPULATION AND ORDER

                  WHEREAS, on September 27, 2019, the Bankruptcy Court for the District of Delaware

         entered the Order (A) Implementing the Terms of the Settlement Agreement and (B) Resolving

         Dispute Over Monetization Process, Pursuant to Paragraph 11 of the Settlement Agreement (the

         “Order”) [Bankr. Docket No. 974];

                  WHEREAS, on October 4, 2019, appellants Lynn Tilton and the Patriarch Stakeholders

         (collectively, the “Appellants”) filed a Notice of Appeal [Docket No. 1] concerning the Order;

                  WHEREAS, on October 15, 2019, the Appellants filed the Appellants’ Motion for a Stay

         Pending Appeal of the Bankruptcy Court’s Order Compelling Continuation of the Joint

         Monetization Process (the “Motion”) [Docket No. 4]; and




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
01:25450795.2
            Case 1:19-cv-01874-MN Document 16 Filed 10/21/19 Page 2 of 3 PageID #: 220



                WHEREAS, the parties have conferred and have agreed to the briefing schedule on the

         Motion set forth below.

                IT IS HEREBY STIPULATED AND AGREED, subject to the approval and order of this

         Court, that the briefing schedule for the Motion will be as follows:

                1.      The Appellees’ response to the Motion shall be filed and served on or before

         October 29, 2019.

                2.      The Appellants’ reply in support of the Motion shall be filed and served on or

         before November 5, 2019.



                                   Remainder of the page intentionally left blank




01:25450795.2
                                                          2
            Case 1:19-cv-01874-MN Document 16 Filed 10/21/19 Page 3 of 3 PageID #: 221



         Dated: October 21, 2019
                Wilmington, Delaware
                                                        YOUNG CONAWAY STARGATT &
         COLE SCHOTZ P.C.                               TAYLOR, LLP

         /s/ G. David Dean                              /s/ Michael S. Neiburg
         Norman L. Pernick (2290)                       James L. Patton, Jr. (No. 2202)
         G. David Dean (No. 6403)                       Robert S. Brady (No. 2847)
         Patrick J. Reilley (No. 4451)                  Michael R. Nestor (No. 3526)
         500 Delaware Avenue, Suite 1410                Joseph M. Barry (No. 4421)
         Wilmington, DE 19801                           Ryan M. Bartley (No. 4985)
         Telephone: (302) 652-3131                      Michael S. Neiburg (No. 5275)
         Facsimile: (302) 652-3117                      Rodney Square
         npernick@coleschotz.com                        1000 North King Street
         ddean@coleschotz.com                           Wilmington, Delaware 19801
         preilley@coleschotz.com                        Telephone: (302) 571-6600
                                                        Facsimile: (302) 571-1253
         - and -
                                                        Counsel to the Appellees
         GIBSON, DUNN & CRUTCHER LLP
         Randy M. Mastro (Pro Hac Vice pending)
         Mary Beth Maloney (Pro Hac Vice pending)
         Akiva Shapiro (Pro Hac Vice pending)
         200 Park Avenue
         New York, NY 10166-0193
         Telephone: (212) 351-4000
         Facsimile: (212) 351-4035
         rmastro@gibsondunn.com
         mmaloney@gibsondunn.com
         ashapiro@gibsondunn.com

         Robert Klyman (Pro Hac Vice pending)
         333 South Grand Avenue
         Los Angeles, CA 90071-3197
         Telephone: (213) 229-7000
         Facsimile: (213) 229-70520
         rklyman@gibsondunn.com

         Counsel to the Appellants



         SO ORDERED, this _____ day of October, 2019.
                                                        ______________________________
                                                        United States District Judge


01:25450795.2
                                                    3
